DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to Applicant’s response dated April 27, 2021 in which claims 1, 11 and 18 are amended. Claim 3 is cancelled. Thus, claims 1-2 and 4-20 are pending in the application. 

Claim Rejections - 35 USC § 101
2. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 2 and 4-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent Claims 11 and 18.
Claim 1 is directed to a method which is one of the four statutory categories of invention (Step 1: YES).
a virtual private cloud with an established handshake to the FCM, and wherein the FCM is a customer of a central counterparty clearinghouse (CCP), and wherein ingesting the trade data comprises ingesting by way of a high throughput pipe with idempotency in communication with a stateless Application Program Interface (API) for automatic scaling and load balancing; normalizing the trade data to a canonical format; storing the normalized trade data on a shared permissioned ledger comprising distributed ledger technology, wherein the shared permissioned ledger uses cryptographic keys to provide permissioned access and replication of the normalized trade data to the FCM such that the FCM can only access its own data wherein the normalized trade data stored on the shared permissioned ledger is immutable such that data entries cannot be modified; calculating an initial margin owed by the FCM to the CCP, wherein the initial margin is a percentage of a purchase price of a security; calculating  a variation margin owed by the FCM to the CCP, wherein the variation margin indicates an adjustment based on price fluctuations of the security; notifying the FCM by way of SWIFT MT message request/response in real-time of upcoming debits or credits based on the initial margin and/or the variation margin; auto-reconciling to accounts at the FCM that will be impacted by the initial margin and/or the variation margin; providing the permissioned ledger comprising a reference to the workflow; pledging securities associated with the initial margin to the CCP; in response to the FCM being in a deficit, initiating a debit pull of the variation margin from the FCM at least in part by storing a ledger entry on the shared permissioned ledger indicating a transfer of funds associated with the FCM; and in response to the FCM having a variation margin excess for a particular day, initiating a credit push from the CCP to the FCM. These limitations (with the exception of italicized portions), under the broadest reasonable interpretation, when considered collectively as an ordered combination, is a process that covers Certain methods of organizing human activity such as commercial or legal interactions including resolution of agreements. The claims are drawn to clearing financial transactions or financial trades. Engaging in a financial transaction involves commercial or legal interactions. The claim also recites the virtual private cloud, API, permissioned ledger, distributed ledger technology, cryptographic keys and a SWIFT MT which do not necessarily restrict the claim from reciting an abstract idea. That is, other than, the virtual private cloud, API, permissioned ledger, distributed ledger technology, cryptographic keys and a SWIFT MT, nothing in the claim precludes the steps from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim 1 recites an abstract idea (Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional elements of the virtual private cloud, API, permissioned ledger, distributed ledger technology, cryptographic keys and a SWIFT MT result in no more than simply applying the abstract idea using generic computer elements. The specification describes the additional elements of the virtual private cloud, API, permissioned ledger, distributed ledger technology, cryptographic keys and a SWIFT MT to be generic computer elements (see Fig. 2, [0018], [0023], [00182 00183]). Distributed ledger technology is a generic database where data can be stored. The virtual private cloud, API, Cryptographic keys and a SWIFT MT are broadly interpreted to correspond to generic software suitably programmed to perform their respective functions. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The additional elements of the permissioned ledger, distributed ledger technology, cryptographic keys and a SWIFT MT are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement. The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). The limitations (with the exception of italicized portions), storing a data entry on the shared permissioned ledger comprising a reference to the workflow amount to insignificant extra-solution activity. Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application. Therefore, claim 1 is directed to an abstract idea (Step 2A - Prong 2: NO).
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of the permissioned ledger, distributed ledger technology, cryptographic keys and a SWIFT MT are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). The limitations which have been identified as insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Thus, claim 1 is not patent eligible (Step 2B: NO). 
Similar arguments can be extended to other independent claims 11 and 18 and hence the claims 11 and 18 are rejected on similar grounds as claim 1.
Dependent claims 2, 4-10, 12-17, and 19-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further.
For instance in claims 2 and 12, the steps, “wherein the financial transaction is settled within a 24-hour time period”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
 In claims 4, 13 and 20, the steps, “checking to ensure that securities associated with the initial margin meet the haircuts and concentration risks associated with the CCP”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claims 5 and 14, the steps, “initiating a pledge of securities associated with the initial margin and the variation margin from a client to the FCM”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claims 6 and 15, the steps, “initiating a credit push from a client to the FCM”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claims 7 and 16, the steps, “recording data associated with the financial transaction”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claims 8 and 17, the steps, “wherein recording the data associated with the financial transaction includes recording approvals, stages of the asset transfers, and ownership changes”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claim 9, the steps, “wherein recording the data associated with the financial transaction comprises recording the data on the shared permissioned ledger”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claims 10 and 19, the steps, “further comprising clearing the financial transaction with at least one or more of a shared settlement account and a suspense account”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims also are not patent eligible.
 		Claim Rejections - 35 USC § 103
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-2 and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Glinberg et al., U.S. Patent Application Publication Number 2012/0041893 A1 in view of Samaha et al., U.S. Patent Application Publication Number 2014/0222712 A1 in view of Scheinberg et al., U.S. Patent Application Publication Number 2002/0178102 A1 and in further view of 
Vintilla, U.S. Patent Application Publication Number 2019/0050856 A1.

Regarding Claim 1,
Glinberg teaches, 
calculating an initial margin owed by the FCM to the CCP, wherein the initial margin is a percentage of a purchase price of a security (See at least [0006], [0075], [0103], [0106], [1016], “PC-SPAN allows for an extremely quick, inexpensive and simple way to calculate margin requirements across multiple exchanges. The daily margin requirement for a clearing member is calculated based on its entire position within a class group and various product groups. The margin requirement consists of two components, a mark to market component and an additional margin component” An additional margin component is equivalent to an initial margin);
calculating a variation margin owed by the FCM to the CCP, wherein the variation margin indicates an adjustment based on price fluctuations of the security (See at least [0006], [0075], [0103], [0377],  “PC-SPAN allows for an extremely quick, inexpensive and simple way to calculate margin requirements across multiple exchanges. The daily margin requirement for a clearing member is calculated based on its entire position within a class group and various product groups. The margin requirement consists of two components, a mark to market component and an additional margin component” Mark to market is equivalent to a variation margin);
notifying the FCM by way of SWIFT MT message request/response in real-time of upcoming debits or credits based on the initial margin and/or the variation margin (See at least [0095], [0104], “The mark to market component takes the form of a premium margin calculation that provides margin debits or requirements for net short positions and margin credits for net long positions”).
providing the initial margin and the variation margin to a workflow (See at least [0014], “CME derives its financial stability in large part by removing debt obligations among market participants as they occur. This is accomplished by determining a settlement price at the close of the market each day for each contract and marking all open positions to that price, referred to as "mark to market." Every contract is debited or credited based on that trading session's gains or losses. As prices move for or against a position, funds flow into and out of the trading account”); 
pledging securities associated with the initial margin to the CCP (See at least [0025], “Clearing firm self-directed collateral management program, which allows collateral instruments allowable permitted under CFTC Regulation 1.25”);
in response to the FCM being in a deficit, initiating a debit pull of the variation margin from the FCM (See at least [0393], “If so, the total premium value used for the purpose of determining whether a margin excess or deficit exists, should be adjusted by the amount of this premium value for which credit is not being given.”); 
in response to the FCM having a variation margin excess for a particular day, initiating a credit push from the CCP to the FCM (See at least [0584], “Inter-commodity spreads are used to recognize risk offsets, and provide appropriate credits, between positions in related combined commodities”);
However, Glinberg does not explicitly teach,
ingesting trade data into a node dedicated to a future clearing merchant (FCM), wherein the node is incorporated in a virtual private cloud with an established handshake to the FCM, and wherein the FCM is a customer of a central counterparty clearinghouse (CCP), and wherein ingesting the trade data comprises ingesting by way of a high throughput pipe with idempotency in communication with a stateless Application Program Interface (API) for automatic scaling and load balancing;
normalizing the trade data to a canonical format;
storing the normalized trade data on a shared permissioned ledger comprising distributed ledger technology, wherein the shared permissioned ledger uses cryptographic keys to provide permissioned access and replication of the normalized trade data to the FCM such that the FCM can only access its own data, wherein the normalized trade data stored on the shared permissioned ledger is immutable such that data entries cannot be modified;
auto-reconciling to accounts at the FCM that will be impacted by the initial margin and/or the variation margin;
storing a data entry on the shared permissioned ledger comprising a reference to the workflow;
in response to the FCM being in a deficit, initiating a debit pull of the variation margin from the FCM at least in part by storing a ledger entry on the shared permissioned ledger indicating a transfer of funds associated with the FCM;
Samaha, however, teaches,
normalizing the trade data to a canonical format (See at least [0033],  transforming the received data to a normalized or canonical format); 
storing the normalized trade data on a shared permissioned ledger comprising distributed ledger technology, wherein the shared permissioned ledger uses cryptographic keys to provide permissioned access and replication of the normalized trade data to the FCM such that the FCM can only access its own data (See at least [0031-0033], [0050], “storing the normalized data 106 in an electronic database or other memory location”, “the map authoring tool 300 may further permit a trading partner to define other data or document characteristics or constraints, such as but not limited to, constant values, default values, mandatory and conditional data elements, minimum/maximum requirements for a particular data field, and field type(s), such as numeric or alphanumeric, just to name a few examples. In general, the map authoring tool 300 may permit a trading partner to provide any suitable specification, required or desired, for the data or documents it uploads to the data acquisition, normalization, and exchange system, such that the system can create, and in some embodiments dynamically create, a map object permitting automatic transformation of the trading partner data to the normalized format.”);
	Both Glinberg and Samaha are in the same technical field of clearing financial transactions. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Glinberg to incorporate the disclosure of Samaha. The motivation for combining these references would have been to normalize the data so that it can be presented to other trading partners as participants in the system in a meaningful manner per their individual format rules, permitting the participant trading partners to make better and more expeditious business decisions. Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, the combination of Glinberg and Samaha do not explicitly teach, 
ingesting trade data into a node dedicated to a future clearing merchant (FCM), wherein the node is incorporated in a virtual private cloud with an established handshake to the FCM, and wherein the FCM is a customer of a central counterparty clearinghouse (CCP), and wherein ingesting the trade data comprises ingesting by way of a high throughput pipe with idempotency in communication with a stateless Application Program Interface (API) for automatic scaling and load balancing;
wherein the normalized trade data stored on the shared permissioned ledger is immutable such that data entries cannot be modified;
auto-reconciling to accounts at the FCM that will be impacted by the initial margin and/or the variation margin;
storing a data entry on the shared permissioned ledger comprising a reference to the workflow;
in response to the FCM being in a deficit, initiating a debit pull of the variation margin from the FCM at least in part by storing a ledger entry on the shared permissioned ledger indicating a transfer of funds associated with the FCM;
Scheinberg, however, teaches,
ingesting trade data into a node dedicated to a future clearing merchant (FCM), wherein the node is incorporated in a virtual private cloud with an established handshake to the FCM, and wherein the FCM is a customer of a central counterparty clearinghouse (CCP), and wherein ingesting the trade data comprises ingesting by way of a high throughput pipe with idempotency (See at least [0033], [0048], [0061], [0107], “the orders are matched and positions recorded in each trading account 18 with the degree of specificity on the activating order”) ; 
auto-reconciling to accounts at the FCM that will be impacted by the initial margin and/or the variation margin (See at least [0060-0063], settlement of every transaction.);
storing a data entry on the shared permissioned ledger comprising a reference to the workflow (See at least [0026], [0035], [0064], “system 11 includes computer systems 22 and storage devices 24 that store trading accounts 18 and the processes 25 used to implement the electronic futures exchange 10”);
	Glinberg, Samaha and Scheinberg are in the same technical field of clearing financial transactions. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Glinberg and Samaha to incorporate the disclosure of Scheinberg. The motivation for combining these references would have been to protect the integrity of the data in a more efficient manner. Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, the combination of Glinberg, Samaha and Scheinberg do not explicitly teach,
wherein ingesting the trade data comprises ingesting by way of a high throughput pipe with idempotency in communication with a stateless Application Program Interface (API) for automatic scaling and load balancing;
wherein the normalized trade data stored on the shared permissioned ledger is immutable such that data entries cannot be modified;
in response to the FCM being in a deficit, initiating a debit pull of the variation margin from the FCM at least in part by storing a ledger entry on the shared permissioned ledger indicating a transfer of funds associated with the FCM
Vintila, however, teaches,
wherein ingesting the trade data comprises ingesting by way of a high throughput pipe with idempotency (already taught by Scheinberg) in communication with a stateless Application Program Interface (API) for automatic scaling and load balancing (See at least [0136-0137], “The number of nodes may vary, for example, such that the system 100 is able to scale up or down under load, to respond to various request rates. The node 106a may be configured to interact with an interface unit 910, which for example, may be a user system and/or any type of automated system (e.g., interfacing through an API) that may be performing various activities in relation to the blockchain”);
wherein the normalized trade data stored on the shared permissioned ledger is immutable such that data entries cannot be modified (See at least [0107], “the system 100 may be configured such that differing levels of access may be provisioned, such that, for example, regulators and/or auditors are able to access the system to traverse entries but not make changes in generating own reports that compile data based on the practically immutable records stored on the distributed ledger”);
in response to the FCM being in a deficit, initiating a debit pull of the variation margin from the FCM (already taught by Glinberg) at least in part by storing a ledger entry on the shared permissioned ledger indicating a transfer of funds associated with the FCM (See at least [0219-0221], “when the distributed ledger at a node associated with an issuer, advisor or other party holding funds is in a state where every block and their corresponding conditions have been satisfied, the node generates a trigger signal to initiate the release or transfer of funds”);
	Glinberg, Samaha, Scheinberg and Vintila are in the same technical field of clearing financial transactions. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Glinberg, Samaha and Scheinberg to incorporate the disclosure of Vintila. The motivation for combining these references would have been to reduce risk involved in various transactions. Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claim 2,
Glinberg teaches, 
wherein the financial transaction is settled within a 24-hour time period ([0043],  “SPAN evaluates overall portfolio risk by calculating the worst probable loss that a portfolio might reasonably incur over a specified time period. SPAN achieves this number by comparing hypothetical gains and losses that a portfolio would sustain under different market conditions.”).
Regarding Claim 4,
Glinberg teaches, 
checking to ensure that securities associated with the initial margin meet the haircuts and concentration risks associated with the CCP ([0026]).
Regarding Claim 5,
Glinberg teaches, 
initiating a pledge of securities associated with the initial margin and the variation margin from a client to the FCM ([0025]).
Regarding Claim 6,
Glinberg teaches, 
initiating a credit push from a client to the FCM ([0052]).
Regarding Claim 7,
Glinberg teaches, 
recording data associated with the financial transaction ([0171]).
Regarding Claim 8,
Glinberg teaches, 
wherein recording the data associated with the financial transaction includes recording approvals, stages of the asset transfers, and ownership changes ([0004], “In the case of the CME's clearing house, all clearing members not specifically designated as Class B members are considered Class A clearing members. In the CME there are three categories of clearing members: 1) CME clearing members, qualified to clear transactions for all commodities; 2) IMM clearing members, qualified to clear trades for only IMM and IOM commodities; and 3) IMM Class B clearing members, solely limited to conducting proprietary arbitrage in foreign currencies between a single Exchange-approved bank and the IMM and who must be guaranteed by one or more Class A non-bank CME or IMM clearing member(s). Note that a "member" is a broker/trader registered with the Exchange.”).
Regarding Claim 9,
Glinberg teaches, 
wherein recording the data associated with the financial transaction comprises recording the data on the shared permissioned ledger ([0976]).
Regarding Claim 10,
Glinberg teaches, 
further comprising clearing the financial transaction with one or more of a shared settlement account and a suspense account ([0181-0184]). 
Regarding Claims 11 and 18,  
Independent claims 11 and 18 are substantially similar to independent claim 1, and hence rejected on similar grounds. In addition, claim 11 also recites a non-transitory computer-readable medium which is inherent in the disclosure of Glinberg. 
Regarding Claim 12,  
Claim 12 is substantially similar to claim 2, and hence rejected on similar grounds.
Regarding Claims 13 and 20,  
Claims 13 and 20 are substantially similar to claim 4, and hence rejected on similar grounds.
Regarding Claims 14, 15, 16 and 17,  
Claims 14, 15, 16 and 17 are substantially similar to claims 5, 6, 7 and 8 respectively, and hence rejected on similar grounds.
Regarding Claim 19,  
Claim 19 is substantially similar to claim 10, and hence rejected on similar grounds. 


Response to Arguments
6.	Applicant's arguments filed dated 04/27/2021 have been fully considered but they are not persuasive due to the following reasons:
7.	With respect to the rejection of all claims under 35 U.S.C. 101 with regards to Step 2A, Prong 1 (page 11), Applicant states that, “The Independent Claims Recite Matter That Does Not Fall Within Any Of The Three Enumerated Groupings Of Judicial Exceptions." 
Examiner respectfully disagrees and notes that the amended claim recites the abstract idea of processing and the clearing of financial transactions.  Clearing transactions is nothing more than processing information through a clearinghouse, which has been identified as Certain Methods of Organizing Human Activity as per the updated October 2019 Subject Matter Eligibility guidance on page 6 (Dealertrack v. Huber). The amended limitations of claim 1, under the broadest reasonable interpretation, when considered collectively as an ordered combination, is a process that covers Certain methods of organizing human activity such as commercial or legal interactions. The claim also recites the virtual private cloud, API, permissioned ledger, distributed ledger technology, cryptographic keys and a SWIFT MT which do not necessarily restrict the claim from reciting an abstract idea. That is, other than, the virtual private cloud, API, permissioned ledger, distributed ledger technology, cryptographic keys and a SWIFT MT, nothing in the claim precludes the steps from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Thus, the independent claims recite the abstract idea. 
8.	With respect to the rejection of all claims under 35 U.S.C. 101 with regards to Step 2A, Prong 2, Applicant states that (pages 12-14), “the claims as a whole integrate the alleged judicial exception into a practical application and are therefore patent eligible.”
	In response to Applicant’s arguments, that the claims as a whole integrate the judicial exception into a practical application of the exception, the Examiner respectfully disagrees.
	The Examiner would like to point out that according to 2019 Patent Eligibility Guidelines (2019 PEG), limitations that are indicative of integration into a practical application include:
•    Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
•    Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition - see Vanda Memo
•    Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b)
•    Effecting a transformation or reduction of a particular article to a different state or thing -see MPEP 2106.05(c)
•    Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
          In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met. As explained in the 101 analysis above in the rejection, the various limitations of claim 1 are either abstract in nature or amount to insignificant extra-solution activity. The 35 U.S.C. 101 rejection presented above clearly identifies various limitations which amount to insignificantly extra-solution activity and have been determined that the mere collection or receipt of data over a network is a well-understood, routine, and conventional function of a computer when it is claimed in a merely generic manner. The amendments to the claims only further define the data being used however a specific abstract idea is still an abstract idea. The advantages over conventional systems are directed towards improving the abstract idea. The improvements discussed in the amended claim 1 are simply directed to the abstract idea itself and do not result in any computer functionality or technical/technology improvement. All the features in the Applicant’s claims can at best be considered an improvement in abstract idea.  The specification describes the additional elements of the virtual private cloud, API, permissioned ledger, distributed ledger technology, cryptographic keys and a SWIFT MT to be generic computer elements (see Fig. 2, [0018], [0023], [00182-00183]). Distributed ledger technology is a generic database where data can be stored. The virtual private cloud, API, Cryptographic keys and a SWIFT MT are broadly interpreted to correspond to generic software suitably programmed to perform their respective functions. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The claims at issue do not require any nonconventional computer, network, or other components, or even a non-conventional and non-generic arrangement of known, conventional pieces but merely call for performance of the claimed functions on a set of generic computer components.  The additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 	Thus, these arguments are not persuasive.
9.	Applicant's arguments regarding the rejection of claims 1-2 and 4-20 under 35 U.S.C. 103 are moot in view of the new grounds of rejection presented in this office action.

                                      Prior Art made of Record
10.     The following prior art made of record and not relied upon is considered pertinent: 
      Taylor et al., U.S. Patent 10,037,568 B2 discloses an integrated order management engine that reduces the latency associated with managing multiple orders to buy or sell a plurality of financial instruments.

					Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension lee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVIN D SHAH whose telephone number is (571)272-2981.  The examiner can normally be reached on 8:00-5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached (571) 270 1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /B.D.S./Examiner, Art Unit 3693                                                                                                                                                         May 10, 2021 

/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
May 11, 2021